Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that claim 9 is not indefinite and bentonite produced in the exchanging step does not contain oxyanions but rather has the property of being able to sequester oxyanions, the Examiner does not find this persuasive. 
See the Final Rejection dated 11/25/2020 and the response to argument section.  This argument has previously been addressed. 
In regard to the applicant’s argument that claim 12 is not indefinite, there is no inconsistency between producing a composition that consists of the recited components in a first step and then in a further step reacting the composition with a substance, phosphate oxyanions, that subsequently changes the content of the composition, the Examiner does not find this persuasive. 
See the Final Rejection dated 11/25/2020 and the response to argument section.  This argument has previously been addressed. 
In regard to the applicant’s argument that the Examiner’s statement that the claims require “to produce a rare earth exchanged slurry consisting of a rare earth exchanged bentonite and water” is not correct; only the exchanging step of claim 9 contains the consisting of language; claim 9 does not set forth a method for producing a rare earth exchanged slurry and does not require that the end product of the method is the rare earth exchanged slurry; the phrase “comprising” in the preamble of claim 9 renders claim 9 open with regard to additional steps, the Examiner does not find this persuasive. 
The claim as a whole has been interpreted as a method comprising the claimed steps; comprising is an open transitional phrase.  Further, the claims have been examiner in light of “A method of remediation of contaminated water”.  
The “rare earth exchanged slurry” has been interpreted in light of “consisting of” language.  See 2111.03.  
In regard to the applicant’s argument that neither Azrad or the secondary references teach “treating the expandable bentonite with a sodium salt to produce a sodium activated bentonite having more than 3% sodium as disodium monoxide as determined by X-ray fluorescence”; Azrad discloses a suspension with a sodium content of 9% relate to a content of the sodium activated bentonite however, the claim requires “a sodium activated bentonite having more than 3% sodium as disodium monoxide” not a suspension containing bentonite on the one hand and more than 3% sodium as disodium monoxide on the other hand as disclosed in Azrad; a suspension containing bentonite and more than 3% sodium as disodium monoxide is not equivalent to bentonite having more than 3% sodium as disodium is not cured by any other reference, the Examiner does not find this persuasive. 
See the Final Rejection dated 11/25/2020 and the response to argument section.  This argument has previously been addressed. 
In regard to the applicant’s argument that the Examiner states that claims 9 does not exclude the sodium activated bentonite from being a suspension and the Applicant disagrees; the interpretation of sodium activated bentonite to include the suspension of Azrad would render the step of “combining the sodium activated bentonite with water to produce a sodium activated slurry” meaningless; the dictionary definition of the term “slurry” is a watery mixture of insoluble matter; if the sodium activated bentonite resulting in the treating step of claim 9 was interpreted as a suspension of bentonite in water as disclosed by Azrad, the combining step of claim 9 would be meaningless since it would require adding water to a suspension of bentonite in water to obtain a watery mixture of bentonite, the Examiner does not find this persuasive. 
Interpreting a sodium activated bentonite as a suspension does not render the step of combining the sodium activated bentonite with water meaningless, a suspension can be combined with water.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARA M PEO/Primary Examiner, Art Unit 1777